Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-36 are pending in this Office Action.  

DETAILED ACTION
Response to Arguments

112 Rejection: 
Applicant's arguments to claims 10, 14-17, 19, 23, 25-26 have been fully considered but they are deemed not persuasive. According to the specification [0021] Each of the HDMI Rx unit 191 (a video input for base station) and the processing unit(s) 110 is implemented as hardware, software, or a combination thereof. The claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitations use a term "a video input", “processing unit” used as a substitute for “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition
word “configure to”.
(C) the term is not modified by sufficient definite structure for performing the
claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.

Prior Art Reiection:
	Applicant's arguments to claim 1 have been fully considered but they are deemed not persuasive.
The applicant argues that the prior art does not teach “a network connection between the two devices” and “a network connection not associated with the wired video connection and using the network connectivity information”.
In response to the argument, the claim recites “connecting the computer system to the base station”. Kitaru teaches this limitation and a network connection not associated with the wired video connection and using the network connectivity information in the mapping in below.
Kitaru teaches connecting the computer system to the base station at a second time via a network connection not associated with the wired video connection and using the network connectivity information (Kitaru, fig. 17 S11-s17 [0252] the source device determines whether a new electronic apparatus is connected to the source device … “Hot Plug Detect" connected with the HPD line 86 (see fig. 4 for the HPD line 86 which is not associated with the wire/line DDC 83. [0103-104] The DDC 83 … used for reading an enhanced extended display identification Data (E-EDID) from the HDMI sink 32. Note: wire/line DDC 83 is wired video connection- See Spec [0017] the video link … that can communicate E-EDID information …or DisplayID information; HPD line 86 is network connection). [0256] When it is determined, in the step S14, that the half-duplex communication is possible. [0259] In step S17, each component of the source device performs the two-way IP communication with the sink device according to the half duplex mode. Also see Fig. 19, S75-S79 for determining the full-duplex communication. [0288] In step S75, the source device determines whether the full-duplex communication. [0295] In step S79, the source device performs the two-way IP communication with the sink device according to the full duplex mode. Note: the source device performs the two-way IP communication with the sink device in according the network connectivity information (half/full duplex mode) is connecting the computer system to the base station using the network connectivity information). [0131] the E-EDID is transmitted … a clock signal used for synchronizing at the time of transmitting and receiving. [0235] the source device and the sink device perform the IP communication … the source device refers to the E-EDID received from the sink device. [0287-0295] the source device refers to the E-EDID received from the sink device to determine whether the full duplex … performs the two-way IP communication with the sink device according to the full duplex mode. Note: Performing the full-duplex after receiving E-EDID (wherein a clock timing is used for transmitting and receiving E-EDID) would be obviously teaching connecting the computer system to the base station at a second time)
The applicant argues that the prior art does not teach determining network connectivity information of the base station from the display identification data.
In response to the argument, Kitaru teaches determining network connectivity information of the base station from the display identification data (Kitaru, Fig. 17, S13-S17, [0254] In step S13, the source device receives the E-EDID transmitted from the sink device. [0255] In step S14, the source device determines whether the half-duplex communication is possible with the sink device. That is, the source device refers to the E-EDID received from the sink device to determine whether the half duplex flag "Half Duplex" in FIG. 16 is set. [0259] In step S17 … performs the two-way IP communication with the sink device according to the half duplex mode. Also see fig. 19, S74-S79 for determining full-duplex from the received E-EDID to perform two-way IP communication with the sink device in according to the full duplex mode . Note: information of E-EDID structure in figs.15-16 (e.g Half/Full Duplex) is network connectivity information. Device 30 (HDMI 32, video/display 42, audio 44 – see figs 1,3) is the base station (see specification [0020] base station 100 can include an audio interface 120, a video interface 140, an HDMI …  a network interface). [0188] At the time of the videoconference, the personal computer 10 transmits to the television receiver 30.)
The applicant argues that the prior art does not teach the display identification data including network connectivity information.
In response to the argument, Kitaru teaches the display identification data including network connectivity information of the base station (Kitaru, [103] extended display identification Data (E-EDID). Figs 15-16 show E-EDID structure comprising network connectivity information. [0050] FIG. 15 is a diagram showing a structure of E-EDID [0241] "Vender Specific" (E-EDID structure comprises “Vender Specific” – see fig. 15) has a data structure shown in FIG. 16. Note: information in the E-EDID data structure in figs 15-16 is network connectivity information)
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 10, 14-17, 19, 23, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claims 10, 14-17, 19, 23, 25-26:
According to the specification [0021] Each of the HDMI Rx unit 191 (a video input for base station) and the processing unit(s) 110 is implemented as hardware, software, or a combination thereof. The claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term "a video input", “processing unit” used as a substitute for “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition
word “configure to”.
(C) the term is not modified by sufficient definite structure for performing the
claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows:	1. Determining the scope and contents of the prior art.	2. Ascertaining the differences between the prior art and the claims at issue.	3. Resolving the level of ordinary skill in the pertinent art.	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-16, 18-25, 27-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaru (US 20130148030).
NOTE: the citation of Kitaru rely on various embodiments. Thus, a 35 U.S.C. 103 rejection is suitable, as anticipation requires the reference to teach each and every element as set forth in the claim (See MPEP §2131 "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference” … The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required”).

Regarding to claim 1:
Kitaru teaches A method, comprising:
Receiving at a first time, over a wire video connection and by a computer system, display identification data associated with a base station when the computer system is connected to the base station via the wired video connection ([0131] an SDA (Serial Data) signal such as the E-EDID is transmitted … a clock signal used for synchronizing at the time of transmitting and receiving the SDA signal.[0235] When the source device and the sink device perform the IP communication … the source device refers to the E-EDID received from the sink device. Fig. 4, see EDID associated sink 32. [0102] HDMI … include… a transmission channel called a Display Data Channel (DDC) 83 . [0103-104] The DDC 83 … is used for reading an enhanced extended display identification Data (E-EDID) from the HDMI sink 32 … Based on the E-EDID. Note: a wire/line DDC83 is a wire video connection. See Spec [0017] the video link … that can communicate E-EDID information …or DisplayID information)
wherein the wired video connection conforms to a High Definition Multimedia interface (HDMI) specification or a DisplayPort specification (Fig. 4 [0039] an HDMI transmitting unit (HDMI source) and an HDMI receiving unit (HDMI sink). [0067] The personal computer 10 and the television receiver 30 are connected via an HDMI cable 1.  [0133] The communicating unit uses, out of a plurality of lines which form the HDMI cable) 
determining network connectivity information of the base station from the display identification data (Kitaru, Fig. 17, S13-S17, [0254] In step S13, the source device receives the E-EDID transmitted from the sink device. [0255] In step S14, the source device determines whether the half-duplex communication is possible with the sink device. That is, the source device refers to the E-EDID received from the sink device to determine whether the half duplex flag "Half Duplex" in FIG. 16 is set. [0259] In step S17 … performs the two-way IP communication with the sink device according to the half duplex mode. Also see fig. 19, S74-S79 for determining full-duplex from the received E-EDID. Note: information of E-EDID structure in figs.15-16 (e.g Half/Full Duplex) is network connectivity information. Device 30 (HDMI 32, video/display 42, audio 44 – see figs 1,3) is the base station (see specification [0020] base station 100 can include an audio interface 120, a video interface 140, an HDMI …  a network interface). [0188] At the time of the videoconference, the personal computer 10 transmits to the television receiver 30.)
connecting the computer system to the base station at a second time via a network connection not associated with the wired video connection and using the network connectivity information (Kitaru, fig. 17 S11-s17 [0252] the source device determines whether a new electronic apparatus is connected to the source device … “Hot Plug Detect" connected with the HPD line 86 (see fig. 4 for the HPD line 86 which is not associated with the wire/line DDC 83. [0103-104] The DDC 83 … used for reading an enhanced extended display identification Data (E-EDID) from the HDMI sink 32. Note: wire/line DDC 83 is wired video connection- See Spec [0017] the video link … that can communicate E-EDID information…or DisplayID information; HPD line 86 is network connection). [0256] When it is determined, in the step S14, that the half-duplex communication is possible. [0259] In step S17, each component of the source device performs the two-way IP communication with the sink device according to the half duplex mode. Also see Fig. 19, S75-S79 for determining the full-duplex communication. [0288] In step S75, the source device determines whether the full-duplex communication. [0295] In step S79, the source device performs the two-way IP communication with the sink device according to the full duplex mode. Note: performing two-way IP communication in according the network connectivity information (half/full duplex mode) is connecting the computer system to the base station using the network connectivity information). [0131] the E-EDID is transmitted … a clock signal used for synchronizing at the time of transmitting and receiving. [0235] the source device and the sink device perform the IP communication … the source device refers to the E-EDID received from the sink device. [0287-0295] the source device refers to the E-EDID received from the sink device to determine whether the full duplex … performs the two-way IP communication with the sink device according to the full duplex mode. Note: Performing the full-duplex after receiving E-EDID (wherein a clock timing is used for transmitting and receiving E-EDID) would be obviously teaching connecting the computer system to the base station at a second time)
	the display identification data including network connectivity information of the base station (Kitaru, [103] extended display identification Data (E-EDID). Figs 15-16 show E-EDID structure comprising network connectivity information. [0050] FIG. 15 is a diagram showing a structure of E-EDID [0241] "Vender Specific" (E-EDID structure comprises “Vender Specific” – see fig. 15) has a data structure shown in FIG. 16. Note: information in the E-EDID data structure in figs 15-16 is network connectivity information)
wherein the network connectivity information includes a unique identifier associated with the base station (Kitaru, see figs. 15-16 for structure of E-EDID comprises Vender Specific and physical addresses. [0240] "Vender Specific", defined uniquely for each manufacturer (see fig. 15). [0241-0243] "Vender Specific" has a data structure shown in FIG. 16 … In the fourth block and the fifth block, information, each of which is represented by "A", "B", "C", and "D", indicating physical addresses of a 24-bit sink device are placed. Note: information of E-EDID structure are network connectivity information. Vender Specific or physical addresses is a unique identifier E-EDID structure comprise Vender Specific and physical addresses sink device is the network connectivity information includes a unique identifier)
and wherein the display identification data conforms to the HDMI or DisplavPort specification (Kitaru [0103] HDMI cable 1, and the HDMI source 12 is used for reading an enhanced extended display identification Data (E-EDID) from the HDMI sink 32 connected via the HDMI cable 1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Kitaru in various embodiments to further implement connecting the computer system to the base station at a second time via a network connection not associated with the wired video connection and using the network connectivity information. One would be motivated to do so because in order to improve better system and method to perform a bi-directional communication by using a predetermined line which constitutes the transmission path. Using predetermined lines (in this embodiment, a reserve line and an HPD line) (Kitaru, [0014][0074]).
 
Regarding to claim 2:
    The method of claim 1, wherein the display identification data includes Enhanced Extended Display Identification Data (E-EDID) information or Display Identification Data (DisplavID) information (Kitaru, [0235] When the source device and the sink device perform the IP communication … the source device refers to the E-EDID received from the sink device. [103] extended display identification Data (E-EDID))
 Regarding to claim 3:
The method of claim 1, wherein the unique identifier is an internet protocol (IP) address (Kitaru, see fig. 16 for structure of E-EDID.[0235] When the source device and the sink device perform the IP communication … the source device refers to the E-EDID received from the sink device. Figs 15-16 [0236] The E-EDID received by the source device is formed of a basic block and an extended block. [0240] represented by "Vender Specific", defined uniquely for each manufacturer (see fig. 15). [0241-0243] "Vender Specific" has a data structure shown in FIG. 16 … In the fourth block and the fifth block, information, each of which is represented by "A", "B", "C", and "D", indicating physical addresses of a 24-bit sink device are placed)
 Regarding to claim 4:
The method of claim 1, wherein the network connection comprises at least one of an Ethernet connection, a Wide Area Network (WAN) connection, an Internet connection, a cellular connection, a Local Area Network (LAN) connection, an intranet connection, or a Wireless Local Area Network (WLAN) connection (Kitaru [0133] These interfaces 12A and 32A constitute a communicating unit for performing a LAN (Local Area Network) communication)
 Regarding to claim 5:
The method of claim 1, further comprising:
communicating content by the computing system to the base station, wherein the communication is performed using the first connection or the second connection ([0010] The signal receiving unit receives a video signal by a differential signal through a plurality of channels from an external apparatus via a transmission path. The image display unit processes the video signal received in the signal receiving unit to display an image)
 Regarding to claim 6:
The method of claim 1, further comprising identifying the base station based on the display identification data ([0103-104] The DDC 83 is formed of two signal lines … the HDMI source 12 is used for reading an enhanced extended display identification Data (E-EDID) from the HDMI sink 32 connected via the HDMI cable 1 … Based on the E-EDID, the HDMI receiver 81 recognizes a setting of a capability of the HDMI sink 32)
Regarding to claim 7:
The method of claim 1, further comprising providing, by the computer system, a control signal to the base station via the network connection (([0010] The signal receiving unit receives a video signal by a differential signal through a plurality of channels from an external apparatus via a transmission path. The image display unit processes the video signal received in the signal receiving unit to display an image. Note: receiving a video signal and processes the video signal received to display an image is providing a control signal to the base station (see spec [0043] the base station 100 receives data (e.g., command signals, control signals, status signals, etc.) from the computer system 50 and then performs one or more operations in response to the received data)
 Regarding to claim 9:
The method of claim 7, wherein the provided control signal is one of : start a conference, end a conference, join a conference, control loudspeaker volume, or change a display option (Kitaru [0188] At the time of the videoconference, the personal computer 10 transmits to the television receiver 30 captured image data …on the display panel 42. [0189] At the time of the videoconference, the personal computer 10 transmits the video signal of an information material reproduced from the recording medium by the drive 21)
Regarding to claim 10:
[Rejection rational for claim 1 is applicable].

Regarding to claim 11:
[Rejection rational for claim 2 is applicable].

Regarding to claim 12:
[Rejection rational for claim 3 is applicable].

Regarding to claim 13:
[Rejection rational for claim 4 is applicable].

Regarding to claim 14:
[Rejection rational for claim 5 is applicable].

Regarding to claim 15:
[Rejection rational for claim 6 is applicable].

Regarding to claim 16:
[Rejection rational for claim 7 is applicable].

Regarding to claim 18:
[Rejection rational for claim 9 is applicable].

Regarding to claim 19:
[Rejection rational for claim 1 is applicable].

Regarding to claim 20:
[Rejection rational for claim 2 is applicable].

Regarding to claim 21:
[Rejection rational for claim 3 is applicable].

Regarding to claim 22:
[Rejection rational for claim 4 is applicable].

Regarding to claim 23:
[Rejection rational for claim 5 is applicable].

Regarding to claim 24:
[Rejection rational for claim 6 is applicable].

Regarding to claim 25:
[Rejection rational for claim 7 is applicable].

Regarding to claim 27:
[Rejection rational for claim 9 is applicable].

Regarding to claim 28:
[Rejection rational for claim 1 is applicable].

Regarding to claim 29:
[Rejection rational for claim 2 is applicable].

Regarding to claim 30:
[Rejection rational for claim 3 is applicable].

Regarding to claim 31:
[Rejection rational for claim 4 is applicable].

Regarding to claim 32:
[Rejection rational for claim 5 is applicable].

Regarding to claim 33:
[Rejection rational for claim 6 is applicable].

Regarding to claim 34:
[Rejection rational for claim 7 is applicable].

Regarding to claim 36:
[Rejection rational for claim 9 is applicable].

Claims 8, 17, 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaru (US 20130148030) in view of Chen (US 20160188274).

 Regarding to claim 8:
Kitaru teaches The method of claim 7, 
Kitaru does not explicitly disclose wherein the control signal is provided to the base station in response to a user input received by the computer system
Chen teaches wherein the control signal is provided to the base station in response to a user input received by the computer system (Chen,[ 0009] users to conduct operation of image output. [0040] the interactive display apparatus is capable of displaying the presentation from one or more users. [0053] The interactive event, for example, may be one or more actions including clicking, sliding, dragging, double clicking, pressing and holding, which are performed on the interactive projection screen 111 by operating objects such as user's finger, a stylus, or an infrared pen)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Chen and apply them on the teachings of Kitaru to further implement wherein the control signal is provided to the base station in response to a user input received by the computer system.  One would be motivated to do so because in order to improve better system and method to provide users to conduct operation of image output (Chen, [0009]).

Regarding to claim 17:
[Rejection rational for claim 8 is applicable].

Regarding to claim 26:
[Rejection rational for claim 8 is applicable].

Regarding to claim 35:
[Rejection rational for claim 8 is applicable].

Conclusion
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached onMonday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEKcan be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449   

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449